Citation Nr: 0834146	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-37 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical 
expenses incurred as a result of treatment received at St. 
John's Medical Center from February 8, 2006 to February 10, 
2006. 

2.  Entitlement to reimbursement of unauthorized medical 
expenses incurred as a result of treatment received at St. 
John's Medical Center from February 17, 2006 to February 20, 
2006. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2007).  38 U.S.C.A. 
§ 7107(a)(2)(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma.  

In a substantive appeal (VA Form 9), dated in April 2007, the 
veteran indicated that he wished to continue his appeal for 
reimbursement of the treatment received between February 8, 
2006 and February 10, 2006, and from March 15, 2006, but that 
he did not wish to appeal the "payments agreed to in the 
supplemental statement of the case dated March 23, 2007."  
Subsequently, in correspondence dated in July 2008, the 
veteran's accredited representative indicated the veteran was 
continuing his appeal for reimbursement of expenses incurred 
after February 16, 2006.  Based on the vague assertions in 
the veteran's substantive appeal, and the subsequent 
correspondence from his representative, the Board does not 
find the veteran to have effectively withdrawn his appeal 
with respect to the care received from February 17, 2006 to 
February 20, 2006.  38 C.F.R. § 20.204(b) (2007).  

As for the treatment received on March 15, 2006 that the 
veteran referred to in his substantive appeal, there is 
little information in the claims file regarding this 
treatment.  According to a transcript of a hearing conducted 
at the agency of original jurisdiction (AOJ), dated in 
January 2007, this treatment was apparently for a follow-up 
clinic visit with one of the physicians from St. John's 
Medical Center.  Because this treatment was for a different 
episode of care, it should be treated as a separate claim.  
That issue is not before the Board and the Board refers this 
issue to the VAMC for proper development.   

The issue of entitlement to reimbursement for unauthorized 
medical expenses incurred as a result of treatment received 
at St. John's Medical Center from February 17, 2006 to 
February 20, 2006 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran became stabilized 
on February 7, 2006, while receiving care at St. John's 
Medical Center.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the treatment received by the 
veteran at St. John's Medical Center from February 8, 2006 to 
February 10, 2006 have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  VA law and regulations also 
indicate that part of notifying a claimant of what is needed 
to substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(a)-(c) 
(2007).  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The VCAA notice requirements apply to 
claims for reimbursement for unauthorized medical expenses.  
Hobbs v. Nicholson, 19 Vet. App. 511 (2005) (Remand Order of 
the Court finding that the Board erred by not discussing 
fully how VA had complied with the notice requirements in 
5103(a) in denying the claim for reimbursement of 
unauthorized expenses).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in December 2006, the 
VAMC advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

In the December 2006 letter, the VAMC did not specify what 
the evidence must show to establish entitlement to 
reimbursement of unauthorized medical expenses.  A review of 
the record, however, shows that the veteran was provided with 
notice of relevant legal criteria in a statement of the case 
provided to him at the same time as the VCAA notice.  

Moreover, based on the facts and circumstances of this case, 
a reasonable person would have had actual knowledge of the 
relevant legal criteria.  For reasons explained more fully 
below, the outcome of this case hinges on the date on which 
the veteran became stabilized for transfer.  At his hearing 
at the VAMC in February 2004, the veteran's daughter 
presented testimony with respect to why she felt that the 
veteran was not able to be transferred from St. John's 
Medical Center to the VAMC during the latter part of his 
first hospitalization.  Also at the hearing, the VA medical 
staff explained that it had only approved payment up to the 
point of stabilization.  Both the veteran and his 
representative were present at the hearing.  The veteran 
would also have been reasonably expected to have been 
informed of the relevant criteria from the correspondences 
the VAMC provided to the veteran dated in August 2006 and 
February 2007.  In the former, the VAMC informed the veteran 
that "[s]ince the medical condition had stabilized and VA 
facilities were feasibly available for care, transfer to a VA 
medical center could have been safely effected."  The VAMC 
informed the veteran it could only pay for care up to the 
point.  In the latter, the VAMC informed the veteran it could 
not reimburse him for February 8, 2006 through February 10, 
2006, because he was stable for transfer on February 7, 2006.  
A reasonable person in this situation would have known that 
to substantiate his claim, he needed evidence showing he was 
not stable as of February 7, 2006.  

As for the timing of the notice, the veteran was given the 
opportunity to respond to the statement of the case and to 
provide additional information and evidence on his behalf.  
In December 2006, he informed the AOJ he had no other 
information or evidence to give VA to substantiate his claim.  
After providing the veteran with the statement of the case 
and VCAA letter of December 2006, and after conducting the 
hearing in January 2007, the AOJ readjudicated the claim and 
issued a supplemental statement of the case in March 2007.  
The readjudication of the claim remedied any timing defect 
with respect to issuance of compliant notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board finds that the VAMC has satisfied VA's 
duty to assist to the extent necessary to develop this 
particular claim.  Specifically, a review of the record shows 
that medical records from St. John's Medical Center have been 
associated with the claims file.  The claims file also 
included a reconsideration stabilization worksheet dated in 
August 2006, showing that a VA physician had reviewed the 
relevant medical records and determined the date on which the 
veteran became stabilized.  The veteran has not made the AOJ 
or the Board aware of any other evidence not already 
associated with the claims file.

Legal Criteria and Analysis

Medical records from VAMC Muskogee showed that on January 26, 
2006, the veteran was admitted to that facility for non-Q 
wave myocardial infarction.  The VAMC medical records also 
showed that on February 2, 2006, the veteran was transferred 
to St. John's Medical Center for further care.  The veteran 
remained at St. John's Medical Center until his discharge on 
February 10, 2006, according to a discharge summary of that 
date.  According to a transcript of a hearing conducted at 
the VAMC, the veteran continued to experience neck pain after 
his discharge and was transported by a family member back to 
the St. John's Medical Center that same day.  The veteran was 
re-admitted to St. John's Medical Center where he remained 
until February 20, 2006, according to a discharge summary 
from the hospital.   

The veteran subsequently sought VA reimbursement for medical 
expenses incurred at St. John's Medical Center during his two 
hospitalizations there.  In a letter dated in February 2007, 
M.B., Fee Service Supervisor at the VAMC, informed the 
veteran that for the hospitalization from February 2, 2006 to 
February 10, 2006, VA had approved the veteran's claim for 
expenses incurred from February 2, 2006 to February 7, 2006 
only.  M.B. explained that after a review of the file, it was 
determined he was stabilized for transfer on February 7, 
2006.  On appeal, the veteran is seeking reimbursement for 
the remainder of the expenses incurred during that 
hospitalization (see veteran's VA form 9, dated in April 
2007).  
 
A veteran may obtain reimbursement for unauthorized medical 
expenses incurred at non-VA facilities under either 38 
U.S.C.A. § 1725 (West 2002) or 38 U.S.C.A. § 1728 (West 
2002).  When the treatment for which a veteran is seeking 
reimbursement was for a service-connected disability, section 
1728 applies.  See Id.  For situations in which a veteran is 
not eligible for reimbursement under section 1728, the 
veteran may be eligible under section 1725.  Id.  

Under 38 U.S.C.A. § 1728, reimbursement for unauthorized 
medical expenses is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran (i) a participating in a 
vocational program . . . , and (ii) is medically determined 
to have been in need of care or treatment . . . [to enter or 
continue such course of training]; and (3) [VA] or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 2002); 38 C.F.R. § 17.120 (2007).  Each of the 
criteria-(1), (2) and (3)-must be met in order to establish 
entitlement to reimbursement or payment for medical expenses 
under section 1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  

Claims for reimbursement of the costs of emergency hospital 
care or medical services not previously authorized will not 
be approved for any period beyond the date on which the 
"medical emergency" ended.  38 C.F.R. § 17.121 (2007).  For 
the purpose of payment or reimbursement of the expense of 
emergency hospital care or medical services not previously 
authorized, an emergency shall be deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran: (a) Who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability, or (b) Who received emergency medical 
services, could have reported to a VA medical center for 
continuation of treatment for the disability.  From that 
point on, no additional care in a non-VA facility will be 
approved for payment by VA.  Id.  Thus, although not 
specified in the statute, reimbursement under section 1728 is 
available for treatment received only up to the point the 
veteran could have been transferred to a VA facility.

To be eligible for reimbursement under 38 U.S.C.A. § 1725, 
the veteran must, among other things, be personally liable 
for "emergency treatment" furnished at a non-VA facility 
and must not be eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725(a)-(b) (West 2002).  "Emergency 
treatment" under the statute is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility 38 U.S.C.A. § 1725(f)(1) 
(West 2002).  The medical emergency lasts only until the 
veteran becomes stabilized.  38 C.F.R. § 17.1002 (2007).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.  See C.F.R. §§ 
17.1000-17.1008 (2007).  

The record demonstrates that in April 2007, the Muskogee, 
Oklahoma VA Regional Office (RO) adjudicated the veteran's 
heart disease (diagnosed as coronary artery disease) to be 
service-connected as a result of his status as a former 
prisoner of war.  See 38 U.S.C.A. § 1112(b)(3) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.309(c) (2007).  The effective date 
of this grant of service connection was January 26, 2006, 
which was the date on which the veteran was admitted to the 
Muskogee VAMC for non-Q wave myocardial infarction.  The 
discharge summaries from St. John's Medical Center showed 
that the treatment he received during both hospitalizations 
there in February 2006 were for his heart disease and related 
complications.  Thus, the services provided there-which are 
the subject of this appeal-were for a service-connected 
disability.

The VAMC had adjudicated the issue currently on appeal in 
August 2006, which was before the veteran's heart disease was 
adjudicated to be service-connected.  Thus, the VAMC 
adjudicated the veteran's claim under 38 U.S.C.A. § 1725, 
which was the applicable law at that time.  Now, however, the 
applicable law is 38 U.S.C.A. § 1728.  For reasons explained 
more fully below, the veteran has not been prejudiced by the 
application of 38 U.S.C.A. § 1725 rather than 38 U.S.C.A. 
§ 1728.  Thus, the Board does not find that remand for 
reconsideration under 38 U.S.C.A. § 1728 is necessary.  

Upon reviewing the evidence, the Board concludes that 
reimbursement for medical expenses incurred as a result of 
the treatment from February 8, 2006 through February 10, 2006 
must be denied.  The medical evidence shows that the veteran 
had become stabilized for transfer on February 7, 2006.  VA 
physician Dr. K.G. reported this determination in a 
reconsideration stabilization worksheet dated in August 2006.  
As explained above personnel from the VAMC informed the 
veteran of this in a letter dated in February 2007.  

Dr. K.G.'s determination that the veteran had "become 
stabilized for transfer" on February 7, 2006 precluded the 
possibility that he was entitled to reimbursement under 
section 1728 beyond that date for that hospital admission.  
The implementing regulations of 38 U.S.C.A. § 1728 are clear 
that when a veteran's condition is such that he could have 
been transferred, the medical emergency has ended and 
reimbursement is no longer authorized.  38 C.F.R. § 17.121 
(2007).  Whether an event is a "medical emergency" is a 
medical question best answered by a physician.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  The Board is in no 
position to question Dr. K.G.'s determination regarding when 
the medical emergency ended.  

The same result is reached when analyzed under 38 U.S.C.A. 
§ 1725, which would require that the veteran not be able to 
be "transferred safely to a VA or other Federal facility."  
38 U.S.C.A. § 1725(f)(1) (West 2002).  Although the wording 
in 38 U.S.C.A. § 1725 ("can be transferred safely") is 
slightly different from what is found in the regulations 
pertaining to 38 U.S.C.A. § 1728 ("could have been 
transferred to a VA facility"), they are so similar that a 
finding that the veteran had "become stabilized for 
transfer" would preclude reimbursement under either 38 
U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  

Moreover, because the wording in 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.121 are so similar, it would not be reasonable 
to conclude that the AOJ would have reached a different 
result had it considered 38 U.S.C.A. § 1728 instead of 38 
U.S.C.A. § 1725.  As such, the consideration of only 38 
U.S.C.A. § 1725 at the AOJ was harmless error.  


ORDER

Entitlement to reimbursement for reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment received at St. John's Medical Center from February 
8, 2006 to February 10, 2006 is denied. 


REMAND

(As noted previously, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c)(2007).  
Expedited handling is requested.)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

In a supplemental statement of the case, dated in March 2007, 
the AOJ extended the date through which it had approved 
reimbursement for medical expenses incurred during the 
veteran's second hospitalization at St. John's Medical Center 
to include the day of his admission on February 10, 2008 
through February 16, 2008.  Reimbursement for the remainder 
of treatment received as a result of the hospital admission-
which would include service rendered through February 20, 
2006-was denied.  The AOJ provided no rationale for its 
decision to grant reimbursement through February 16, 2006, 
but no later.  A review of the transcript of the hearing 
conducted at the AOJ in January 2007, however, indicates that 
it had found the veteran became stabilized for transfer at 
some point during this second hospitalization.  

The Board is unable to determine at what point during this 
second hospitalization the veteran's "medical emergency" 
ended, enabling him to be transferred.  See 38 C.F.R. 
§ 17.121 (2007).  The medical records from this 
hospitalization have been associated with the claims file, 
but there is no VA physician opinion on this issue of record.  
It is beyond the expertise of the Board to make a medical 
judgment based on a review of medical records.  The claims 
file must include a medical opinion regarding the date on 
which the veteran's "emergency" had ended.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran's claims file and 
health record folder to a VA physician for 
an opinion as to whether the veteran's 
medical emergency ended during his 
hospitalization at St. John's Medical 
Center from February 10, 2006 to February 
20, 2006, and if so, when.  

The VA physician should consider the 
criteria found in 38 C.F.R. § 17.121, 
outlined above, in defining when an 
emergency shall be deemed to have ended.  

2.  The veteran's claim should be 
reconsidered in light of the statute 
applicable for claims for reimbursement 
for unauthorized medical expenses incurred 
for treatment for service-connected 
disabilities and its implementing 
regulations as outlined above in the 
Board's decision.  See 38 U.S.C.A. § 1728 
(West 2002) and 38 C.F.R. § 17.121 (2007).

If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain specific 
reason(s) for any such denial and 
references to specific documents in the 
claims file supporting the decision (e.g., 
a medical opinion).  

An appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


